Corn, Chief Justice.
The controversy in this case arises out of the sale of lands by the defendant in error, as administrator, to pay debts of the deceased, John B. Wilson. The administrator obtained an order from the District court, sitting for the trial of matters of probate, for the sale of certain lands inventoried as the property of the estate, or in which the estate had an interest. The plaintiff in error filed exceptions to the order of sale, setting up that she was the owner of a one-fourth interest of a certain oiie hundred and sixty-acre tract of said land, and praying that such order of sale be set aside and an order made protecting her interests. The sale was proceeded with and reported by the administrator to the court for confirmation. The court confirmed the sale so far as the same was not objected to, and referred the matter of plaintiff in error’s exceptions to the commissioner of the court to hear the evidence, reduce it to writing and report the same to the court for its further determination. In the meantime the administrator demurred to the exceptions as insufficient in law to defeat the confirmation of the sale. The commissioner reported, finding that the land was legally sold and recommending that the sale be confirmed “conveying all the right, title and interest of said estate.” The court thereupon made an order confirming the sale of the land in question, reciting that it had examined the return of the administrator and heard the testimony of witnesses in support thereof, reciting also the report of the commissioner and his recommendation that the sale be confirmed and finding that due notice of the sale had been given.
So far as appears from the record, no exception was taken to this order. It was in effect the overruling of her exceptions, or objections, and was the final order determining *357her claim and her rights in the proceeding; and in the absence of any exception to the decision of the court, there is nothing for this court to pass upon.
But, further, there is no bill of exceptions and none of the evidence, which it appears was heard by the commissioner and by the court,'is in the record. The claim of plaintiff in error is that she is the daughter and heir at law of one Marinda Wilson, the wife of the deceased, whose death preceded his; that her mother was the owner of an undivided half interest in the one hundred and sixty-acre tract mentioned, and that the plaintiff in error inherited from her the one-fourth interest which is in question in this case. But there is no evidence in the record whatever tending to establish such relationship or that plaintiff in error is such heir at law. It is, therefore, we think, entirely clear that no claim, depending upon such relationship, is before this court for its consideration.
Counsel for plaintiff in error states in his brief, however, that the facts are conceded, among others, that, at her death, Marinda Wilson left surviving her, as her heirs at law, the deceased, John B. Wilson, and the plaintiff in error, her only child by her former husband. But defendant in error has filed no brief in this court, there is no finding of such facts by the District Court, and there is no admission of the facts by any pleading of defendant in error, or otherwise, so far as appears in the record, unless it be contended that they are admitted by the demurrer to plaintiff in error’s exceptions. The demurrer was not specifically ruled upon by the District Court. Indeed it does not appear to have been filed in court, as it bears the file mark of the commissioner and not of the clerk. And the commissioner reports that he sustains the demurrer, thus indicating that he looked upon it as submitted to himself for final determination and not to the court. But, as it is found among the papers transmitted to this court, it is perhaps fair to presume that it was returned into court as part of his report, and it may have received the court’s attention. But, in any view of it, the de*358murrer must be deemed to have been overruled by the court, as it appears affirmatively from the record that the matter was determined upon a hearing of the evidence, and the facts were found adversely to the claim of the plaintiff in error. In no view of the record, therefore, can the demurrer be deemed an admission of the facts upon which plaintiff in error relies for a reversal of the final order of the District Court. The procedure in probate matters is necessarily very informal, and this court would be slow to determine any question, arising in the exercise of the probate jurisdiction of the District Court, upon any strict or technical construction of pleadings. But, under the most liberal construction and as matter of substance, it is evident that this record presents no question for our consideration.
It must also be understood that we do not decide that the District Court has adjudicated, or that it had any power to adjudicate, in this probate proceeding, the question of the title of the plaintiff in error to the land in question. As the petition in error must be dismissed upon the grounds mentioned, no consideration of that question is necessary or proper in this case, and we intimate no opinion upon the subject. The petition in error will be dismissed.
Knight, J., and Potter, J., concur.